Kato, A.C.J.
(dissenting) — For purposes of determining whether an immediate family member of a homicide victim may receive counseling, what is the meaning of “immediate, near-term consequences of the related effects of the homicide”? RCW 7.68.070(17). Disagreeing with an industrial appeals judge, the Department of Labor and Industries (Department) and the superior court concluded that compensable treatment was limited to those consequences arising within one year of the homicide, as provided for in a Department policy.
The Department acknowledged at oral argument that its one-year policy had no force or effect of law. The issue thus is statutory construction of RCW 7.68.070(17).
The majority agrees with the superior court that Ms. Haigh’s problems were not “immediate” or “near-term consequences of her brother’s murder.” Majority at 190-91. In effect, this interpretation of RCW 7.68.070(17) allowing counseling only for “immediate, near-term consequences of the . . . homicide” reads out of the statute the words “re*197lated effects.” But statutory language must be given effect. People’s Org. for Wash. Energy Res. v. Utils. & Transp. Comm’n, 104 Wn.2d 798, 825, 711 P.2d 319 (1985). And coverage provisions of remedial statutes are interpreted broadly. Sebastian v. Dep’t of Labor & Indus., 142 Wn.2d 280, 284, 12 P.3d 594 (2000).
There is no dispute that Ms. Haigh exhibited suicidal behavior four years after her brother was murdered and that her delayed reaction to the crime was caused by repressed memory syndrome. These were “immediate, near-term consequences of the related effects” of the murder. If the legislature had intended that counseling be provided only for those consequences immediate and near-term to the homicide, it would have said so and would not have included the words “related effects” in the statute. I respectfully dissent.
Review granted at 151 Wn.2d 1032 (2004).